         Case 1:15-cv-00992-PAE Document 267 Filed 05/30/19 Page 1 of 1



          TELEPHONE: 1-202-956-7500
           FACSIMILE: 1-202-293-6330                          1700 New York Avenue, N.W.
             WWW.SULLCROM.COM
                                                                        Suite 700
                                                               Washington, D.C. 20006-5215
                                                                               ______________________


                                                                   NEW YORK • LOS ANGELES • PALO ALTO

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                          MELBOURNE • SYDNEY




                                                             May 30, 2019

By ECF
Honorable Paul A. Engelmayer,
   Thurgood Marshall United States Courthouse,
       40 Foley Square,
            New York, New York 10007-1312.
                Re:       Shak v. JPMorgan Chase & Co., No. 15-cv-992 (S.D.N.Y.);
                          Wacker v. JPMorgan Chase & Co., No. 15-cv-994 (S.D.N.Y.);
                          Grumet v. JPMorgan Chase & Co., No. 15-cv-995 (S.D.N.Y.).
Dear Judge Engelmayer:

               On behalf of defendants, I write pursuant to this Court’s November 30, 2018 order
(ECF No. 263) directing the Government and the parties to notify the Court of their views as to
the continuing need for a stay in the above-captioned cases. As the Court is aware, the Government
has moved to continue the current stay for an additional five months to prevent interference with
its ongoing investigation. Defendants do not oppose its motion.
                We are available at the Court’s convenience to discuss this matter.

                                                             Respectfully submitted,


                                                             /s/ Amanda F. Davidoff
                                                             Amanda F. Davidoff

cc:    All counsel of record (via ECF)
